Title: Francis W. Gilmer to Thomas Jefferson, 29 November 1819
From: Gilmer, Francis Walker
To: Jefferson, Thomas


					
						dear Sir.
						Richmond. Nov. 29. 1819.
					
					Mr William B. Page of Frederick has put into my hands as counsel a long record, from which I find, that on the 3d Augt. 1787. a judgement was obtained by yourself and Mr Eppes executors of Mr Wayles against Col: Byrd for £96.. 12.. 9. 3. and costs—when assets. Mr Page is executor of Mrs Byrd who was executrix of her husband: he will soon be able to pay the debt: the attention of counsel will not be required; it is only necessary that you should be aware of the claim and that it will be paid. It is to apprize you of these circumstances which in so great a lapse of time you might have forgotten that I write.
					
						accept my best wishes &c.
						
							F. W. Gilmer
						
					
				